Citation Nr: 0517489	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  98-15 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for a skin disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1951 to September 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In August 1998, the claim was 
transferred to the Lincoln, Nebraska RO.  

In May 2000 and again in September 2003, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's skin disorder is manifested by constant 
itching.  

3.  There is evidence of ulceration in the form of bleeding 
and scaling.  

4.  The skin disability does not encompass 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas, and 
there is no showing of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.   


CONCLUSION OF LAW

The criteria for a 50 percent rating for a skin disorder have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7806 (as in 
effect prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letters satisfied VA's duty to notify 
the appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
after the March 2003 denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The appellant 
has had a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  

Laws and Regulations

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Schedule) which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3. Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances. See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  But where, as here, he is requesting a higher rating 
for a condition that was service connected many years ago, 
his current level of functional impairment is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Evidence

In May 1954, the RO granted service connection for 
dermatophytosis of the feet, and assigned a noncompensable 
evaluation.  This was based on service medical records which 
showed treatment for the disorder on two occasions, and on a 
VA examination of July 1954 which showed mild fissuring of 
the plantar surface and some tendency to scaling.  The 
diagnosis was, dermatophytosis of both feet.  

On VA examination in October 1997, the veteran complained of 
itching rash and pain in the lower extremities. Examination 
showed bilateral distal lower extremity positive for 
hyperpigmentated discoloration in patches extending to the 
knees and to the toes.  Toenails were positive for 
onychomycosis.  The veteran noting using Mycelex, Nustatin 
and Triamcinolone cream for the rash and itching.  There was 
no evidence of ulceration, exfoliation or excoriations of the 
lower extremities.  There was mild crusting on the mid pre-
tibial area of the left lower distal lower extremity.  The 
pertinent diagnosis was, dermatophytosis, bilateral feet with 
skin pigmentation changes.  

In June 1998, the veteran appeared at a hearing at the RO and 
gave testimony in support of his claim.  At that time, he 
reported on his skin symptoms and complaints.  A complete 
transcript is of record.  

In September 1998, the RO increased the veteran's rating from 
noncompensable to 10 percent disabling.  

VA outpatient treatment records show continuing treatment for 
skin complaints.  In June 1999, the examiner noted a long 
history or severe pruritis of both lower extremities.  

In June 2001, the veteran underwent a VA dermatology 
consultation.  He complained of his lower legs being itchy.  
It was noted that he had a history of using topical steroids 
in the past without relief.  Examination showed bilateral 
lower extremities with dusky red stasis changes and positive 
atrophy.  Onychomycosisal feet with erythema and scale was 
noted.  The finding was, severe stasis changes in the legs as 
well as tenia pedis and onychomycosis.  

In February 2003, outpatient records shows scaling of the 
feet with dystrophic toenails with a superimposed 
erythematous component and exerosis.  

The veteran was examined by VA in October 2004.  The claims 
file and service medical records were reviewed by the 
examiner.  The veteran reported that he applied 
hydrocortisone cream to the lower extremities daily and that 
he uses coal tar and absorbase base ointment.  Examination 
showed lesions on his right lower extremity and his right 2nd 
toe.  He reported having itching and that at times he had to 
scratch until it bled before using his cream.  A diagnosis 
for a skin disability was not provided.  

The veteran was examined by VA in March 2005.  The veteran's 
dermatology history was noted.  The veteran complained that 
his feet itched severely and that he legs burned and hurt.  
He reported that topical medication helped to relieve the 
itching but not the burning.  The examiner noted scaling of 
about 4% of the body surface area involving the soles and 
dorsal surface of both feet as well as the areas between the 
toes.  No exudation was noted, however the examiner noted 
that the veteran had a history of bleeding and that blood was 
a form of exudation.  The examiner stated that the veteran 
had itching which was constant, intermittently severe and 
partially relieved by the use of Lamasil.  There was no 
scarring of the feet; however there was redness and scaling 
of the skin with disfigurement of the toenails, with 
thickening of the toenails and opaque discoloration.  There 
was no ulceration, but the examiner noted that the history of 
bleeding would show breakdown of the skin and thus 
ulceration.  There was no crusting.  The examiner summarized 
that the findings demonstrate culture proven tinea pedis 
accompanied by tinea corporis of the leg which is accompanied 
by pruritis (itching) with is at times severe to the extent 
that it could cause bleeding, difficulty walking and impair 
social interactions; examination is most notable for scaling 
of the feet particularly between the toes as well as nail 
dystrophy, which all are connected with dermatophytosis of 
the feet.  

Discussion

When the veteran filed his claim, a skin disability rated as 
analogous to eczema was evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806, (1999).  Those criteria provided 
that the eczematous exfoliation, exudation, or itching would 
be rated at 10 percent, if it was on an exposed surface or 
extensive area.  For a higher 30 percent rating, there must 
have been constant exudation or itching, or extensive 
lesions, or marked disfigurement.  A 50 percent rating 
required ulceration, extensive exfoliation or crusting, and 
systemic or nervous manifestations, or a disorder that was 
exceptionally repugnant.  

Effective August 30, 2002, VA changed the way skin conditions 
were evaluated. The new criteria were published at 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002), and now provide that 
eczema or dermatitis will be evaluated under criteria that 
consider the percentage of the body affected, and the nature 
and extent of the therapy required.  See 38 C.F.R. § 4.118, 
DC 7806 (2004).

Specifically, where more than 40 percent of the entire body 
or more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period, a 60 percent evaluation is 
warranted.

Where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
evaluation is assigned.

Where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period is shown, a 10 percent 
evaluation is assigned.

In the instant case, the veteran was provided both the old 
and the new criteria in the March 2005 SSOC.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board notes that the veteran has continuously complained 
of itching that is constant.  A VA examiner has stated that 
the veteran has itching which is at times severe and only 
partially relieved by medication as well as burning which is 
not relieved by medication.  Thus, the evidence shows 
constant itching due to the veteran's skin disorder.  In 
addition, the veteran also has scaling, a history of 
exudation, redness, scaling and disfigurement of the toes.  
The veteran has ulceration in the form of bleeding.  The 
Board finds that while the evidence does not show that the 
veteran has exceptionally repugnant deformity, there is 
disfigurement and ulceration, which are contemplated by the 
50 percent disability evaluation under the former rating 
criteria.  Accordingly, the benefit of the doubt is resolved 
in favor of the appellant by finding that a 50 percent rating 
is warranted under the prior version of Diagnostic Code 7806. 

As to the new regulations, the evidence also shows that, 
generally, approximately 4 percent of the veteran's entire 
body is affected at any one time.  Thus, an increase rating 
cannot be assigned under the new regulations, on that basis.  
Further, while the Board notes that the veteran has used 
topical ointments and medicated lotions, for relief of his 
symptoms, the Board points out that the veteran's skin 
disability does not require the taking of systemic immune 
suppression drugs.  

Therefore, the Board finds that a rating of 50 percent, but 
no more is warranted for the veteran's service-connected skin 
disability.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation to 50 percent is granted for a skin 
disability, subject to controlling regulations governing the 
payment of monetary benefits.   



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


